Name: 85/306/EEC: Commission Decision of 23 May 1985 on the implementation of the reform of agricultural structures in Luxembourg pursuant to Council Directives 72/159/EEC and 72/160/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  economic policy;  agricultural policy;  Europe; NA
 Date Published: 1985-06-14

 Avis juridique important|31985D030685/306/EEC: Commission Decision of 23 May 1985 on the implementation of the reform of agricultural structures in Luxembourg pursuant to Council Directives 72/159/EEC and 72/160/EEC (Only the French text is authentic) Official Journal L 155 , 14/06/1985 P. 0060 - 0060*****COMMISSION DECISION of 23 May 1985 on the implementation of the reform of agricultural structures in Luxembourg pursuant to Council Directives 72/159/EEC and 72/160/EEC (Only the French text is authentic) (85/306/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (3), as last amended by Regulation (EEC) No 797/85, and in particular Article 9 (3) thereof, Whereas the Government of Luxembourg, pursuant to Article 17 (3) of Directive 72/159/EEC and to Article 8 (3) of Directive 72/160/EEC, notified the following provisions: - the Grand-Ducal Regulation of 22 November 1984 laying down the comparable earned income for 1984 and certain procedures relating to that income, - the Law of 7 March 1985 renewing the measures of social and economic development in the agricultural sector; Whereas, under Article 18 (3) of Directive 72/159/EEC the Commission has to decide whether, having regard to the Grand-Ducal Regulation of 22 November 1984, the existing provisions in Luxembourg for the implementation of Directive 72/159/EEC continue to satisfy the conditions for a financial contribution by the Community; Whereas, under Article 9 (3) of Directive 72/160/EEC the Commission has to decide whether the Law of 7 March 1985 satisfies the conditions for a financial contribution by the Community to common measures within the meaning of Article 6 of Directive 72/160/EEC; Whereas the Grand-Ducal Regulation of 22 November 1984 is consistent with the aims and requirements of Directive 72/159/EEC; Whereas the Law of 7 March 1985 is consistent with the aims and requirements of Directive 72/160/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. Having regard to the Grand-Ducal Regulation of 22 November 1984, the provisions for the implementation of Directive 72/159/EEC in the Grand Duchy of Luxembourg continue to satisfy the conditions for a financial contribution by the Community to common measures as referred to in Article 15 of Directive 72/159/EEC. 2. The Law of 7 March 1985 renewing the measures of social and economic development in the agricultural sector satisfy the conditions for a financial contribution by the Community to common measures as referred to in Article 6 of Directive 72/160/EEC. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 23 May 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No L 96, 23. 4. 1972, p. 9.